Citation Nr: 1041447	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

1.  Whether the  appellant timely appealed from a rating action 
in July 2004 denying the appellant's claim for dependency and 
indemnity compensation (DIC) based on service connection for the 
cause of the Veteran's death?

2.  Entitlement to DIC based on service connection for cause of 
the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1958 to May 1962.  
The Veteran also served in the Air Force Reserve.  The appellant 
is the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) after 
an October 2005 RO rating decision that .  

In a May 7, 2007 letter, the RO notified the appellant that her 
appeal had been closed because she had failed to file a timely 
Substantive Appeal.  In a letter dated on April 9, 2008, the RO 
reinstated the appeal, noting that the appellant had submitted a 
timely Substantive Appeal within one year of the denial in 
October 2005.  

Because the RO has not addressed the matter of whether the 
appellant had submitted new and material evidence to reopen her 
claim following a notification letter in July 2004, denying her 
claim for service-connected death benefits, the Board has 
recharacterized the issues as indicated on the preceding page.  

The original claim of service connection for the cause of the 
Veteran's death is being remanded to the RO via the Appeals 
Management Center (AMC).




FINDINGS OF FACT

1.  The Veteran is shown to have died on November [redacted], 2003, and 
the appellant first applied for DIC benefits in April 2004.

2.  The RO denied the appellant's original claim in a July 2004 
letter based on a record that did not include the Veteran's 
service treatment records.

3.  Within one year of the July 2004 letter, the appellant 
submitted additional evidence to include a private physician's 
nexus opinion and copies of the Veteran's service treatment 
records.  


CONCLUSION OF LAW

The appellant entered a timely appeal from an initial rating 
determination in July 2004 that denied her original claim for DIC 
benefits based on service connection for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  

VA regulations implementing VCAA have been codified, as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

To the extent that the action taken hereinbelow is a favorable to 
the appellant in accordance with the law, the Board finds that a 
discussion of VCAA is not required at this time.


II.  New and Material Evidence

Generally, a final rating decision may not be revised on the same 
factual basis in the absence of clear and unmistakable error.   
38 U.S.C.A. §§ 7104, 7105 (West 2002).  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."

A claimant must file a Notice of Disagreement within 1 year of 
being notified of the denial of the benefit or the decision 
becomes final.  38 C.F.R. § 20.302 (2010)

In this case, the appellant's initial claim of service connection 
for the cause of the Veteran's death was denied in a July 2004 RO 
letter without providing an explanation as to why the claim was 
denied.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (addressing 
cause of death claims).  

The appellant initially did not submit a Notice of Disagreement, 
but immediately requested a copy of the Veteran's service 
treatment records.  

However, beginning in April 2005, the appellant submitted 
additional evidence that included a private nexus statement and 
copies of the Veteran's service treatment records.   

In accordance with the law, the July 2004 rating decision cannot 
be consider "final" for the purpose of determining the basis of 
review by the Board at this time.  See 38 U.S.C.A. § 7105(c).   

Accordingly, as finality does not apply to the July 2004 rating 
action, the Board must address the appellant's claim for DIC 
benefits based on service connection for the cause of the 
Veteran's death on a de novo basis.  


ORDER

As the rating action in July 2004 was not a final decision as to 
the original claim for DIC benefits based service connection for 
the cause of the Veteran's death, the appeal to this extent is 
allowed subject to further action as discussed hereinbelow.


REMAND

The appellant submitted a May 2005 nexus opinion provided by a 
physician from the Salem Family Practice, where the Veteran was 
apparently treated for approximately ten years prior to his 
death.  

The document notes that it was as likely as not that the 
diagnosed conditions were related to the Veteran's military 
service.  The physician listed the Veteran's diagnoses at the 
time of his death to be metastatic prostate cancer, chronic 
obstructive pulmonary disease and chronic hypertension.  

The document also indicates that the Veteran's service treatment 
records were reviewed by the physician.  The service treatment 
records were attached to this opinion with certain sections 
highlighted, including a diagnosis of a localized pulmonic 
systolic heart murmur that disappeared with inspiration, probably 
functional in a 1960 examination.  

No supporting rational was provided by the private physician.  A 
rational is particularly important because the Court has recently 
stressed that "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

In addition, the Court found that guiding factors in evaluating 
the probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was the 
product of reliable principles and methods, and whether the 
medical professional applied the principles and methods reliably 
to the facts of the case.  Id.

Therefore, the RO should contact the physician from the Salem 
Family Practice to obtain additional information and a supporting 
rationale for the medical opinion provided in support of the 
appellant's claim which includes a discussion of the evidence or 
information considered by the physician in providing the medical 
opinion.  

VA has a duty to assist the appellant to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  

The death certificate shows that the Veteran died at Hugh Chatham 
Memorial Hospital in November 2003, but no efforts have been made 
to obtain corresponding treatment records from this facility.   
In addition, the Veteran was treated at the Salem Family Practice 
for 10 years prior to his death, but no medical records have been 
obtained from the Salem Family Practice.  

Accordingly, the claim is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the appellant in order to obtain 
information referable to medical treatment 
received by the Veteran following his 
discharge from active service.  Based on 
her response, the RO should take any 
indicated steps to procure copies of all 
clinical records from any identified 
treatment source, if feasible.  This should 
include any records from Hugh Chatham 
Memorial Hospital and the Salem Family 
Practice.  

In addition, the RO should attempt to 
contact the physician from the Salem Family 
Practice to obtain additional information 
and supporting rationale for the medical 
opinion provided in support of the 
appellant's claim.  This should include the 
evidence or information considered by the 
physician in providing the medical opinion.  

Finally, the RO should also notify the 
appellant that she may provide additional 
medical evidence in support of her claim.  

2.  Following completion of all indicated 
development, the RO should readjudicate the 
original claim of service connection for 
the cause of the Veteran's death in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative should 
be furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


